DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art does not teach “…at least one light receiver configured to sense light in a real-world environment of the apparatus; at least one head-mounted output display; at least one computational device communicatively coupled to at least one spatial imaging device and the at least one head-mounted output display, wherein the at least one computational device is configured to execute program instructions that cause the at least one computational device to perform a method comprising: receiving data representing the light sensed by the at least one light receiver from a plurality of locations on a moving object in the real-world environment at multiple locations of the moving object; generating a virtual object representing the light sensed from the plurality of locations on the moving object at the multiple locations of the moving object; generating an image of the virtual object; and displaying the image of the virtual object on the at least one head-mounted output display.”
Regarding claims 10-15, the prior art does not teach “…sensing, by at least one light receiver, light in a real-world environment of the light receiver; receiving, by at least one computational device communicatively coupled to at least one spatial imaging device and at least one head-mounted output display, data representing the light sensed by the at least one light receiver from a plurality of locations on a moving object in the real-world environment at multiple locations of the moving object; generating, by the at least one computational device, a virtual object representing the light sensed from the plurality of locations on the moving object at the multiple locations of the moving object; generating, by the at least one computational device, an image of the virtual object; and displaying, by the at least one head-mounted output display, the image of the virtual object on the at least one head-mounted output display.”
Regarding claims 16-20, the prior art does not teach “…the machine-readable storage medium comprising instructions to cause the one or more hardware processors to perform operations comprising: receiving data representing light sensed by at least one light receiver from a plurality of locations on a moving object in a real-world environment of the at least one light receiver at multiple locations of the moving object; generating a virtual object representing the light sensed from the plurality of locations on the moving object at the multiple locations of the moving object; generating an image of the virtual object; and causing the at least one head-mounted output display to display the image of the virtual object on the at least one head-mounted output display.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gribetz [2014/0184496], Gribetz [2018/0095541], Trail [10,832,051], Rueckner [10,567,641], Kudurka [10,409,363], Luccin [2018/0322708], Mullins [2017/0193705].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625